Citation Nr: 0616390	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).


REMAND

The veteran seeks service connection for vertigo.  At his 
November 2002 hearing before a Hearing Officer the veteran 
testified that he began experiencing vertigo within a month 
of discharge from service.  The record reveals that the 
veteran has service connection in effect for bilateral 
hearing loss and tuberculosis.  A February 1959 VA 
hospitalization report indicates that the veteran complained 
of two episodes of severe dizziness and impending syncope.  
The discharge diagnoses were acute respiratory infection and 
chronic pulmonary tuberculosis, inactive.  The Board notes 
that an October 2004 VA Memorandum requests that a medical 
opinion be obtained regarding the veteran's claimed vertigo 
disability.  No such medical opinion has been obtained.  Such 
a VA medical opinion should be obtained to determine whether 
it is at least as likely as not that the veteran has any 
current vertigo disability related directly to service, or 
secondary to, or aggravated by, a service-connected 
disability.

In November 2000, the Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), was signed into law.  This law, and its 
implementing regulation, both of which apply to the present 
appeal, essentially redefined VA's duties to notify and 
assist claimants, requiring that VA notify claimants and 
their representatives, if any, of any information and 
evidence needed to substantiate and complete their claims, of 
the division of responsibility between claimants and VA to 
secure that evidence, and of the need for claimants to submit 
any additional evidence in their possession that is pertinent 
to the matters on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159(b), (c) (2005).  

The veteran was provided inadequate VCAA notice by a letter 
in March 2001.  This notice did not inform the veteran of the 
division of responsibility between the veteran and VA to 
secure the evidence, and of the need for the veteran to 
submit any additional evidence in his possession that is 
pertinent to the matters on appeal.  The Court has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly a remand is required in order for the 
veteran to be provided the proper notice.

The record reveals that a third letter was sent to the United 
States Post Office in July 2004 attempting to obtain the 
veteran's medical records from his period of employment at 
the Post Office.  There is no indication in the record that 
the veteran was informed that the attempts to obtain such 
information were unsuccessful.  The veteran should be 
notified.  See 38 C.F.R. § 3.159(e) (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
VCAA notice in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159(b), (c), and any other 
applicable legal precedent.  The RO 
should inform the appellant of the 
information and evidence necessary to 
substantiate his claim for service 
connection for vertigo, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, notice 
of what evidence is necessary for 
establishing an increased rating and an 
effective date, and notice that he should 
provide any evidence in his possession 
that pertains to the claim.  This letter 
should also inform the veteran that 
attempts to obtain his medical records 
from the United States Postal Service 
were unsuccessful.

2.  When the above actions have been 
accomplished, the RO should arrange for 
an appropriate VA examination to 
determine if the veteran has a current 
vertigo disability.  All indicated tests 
and studies should be performed.  If a 
vertigo disability is found, the examiner 
should express an opinion as to whether 
the disability is at least as likely as 
not related to the veteran's service, or 
secondary to, or aggravated by, one of 
the veteran's service-connected 
disabilities, such as inactive 
tuberculosis or bilateral hearing loss.  
The rationale for all opinions expressed 
should be explained.  The claims files 
should be made available to the examiner 
for proper review of the medical history, 
including the veteran's service medical 
records and the February 1959 VA hospital 
record showing complaints of dizziness 
and near syncope.  The examination report 
is to reflect whether such a review of 
the claims files was made.

3.  The RO should then review the claims 
files to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






